Exhibit 10.13

 

EXECUTION VERSION

 

MASTER PARTICIPATION AGREEMENT

 

Master Participation and Assignment Agreement (as amended from time to time,
this “Agreement”), dated as of September 28, 2018, between BCSF I, LLC, a
Delaware limited liability company (the “Financing Subsidiary”), and BCC Middle
Market CLO 2018-1, LLC, a Delaware limited liability company (the “Issuer”).

 

RECITALS

 

WHEREAS, the Financing Subsidiary owns certain loans (the “Collateral
Obligations”) and the Issuer desires to purchase certain of such Collateral
Obligations and/or portions thereof as set forth on Annex A hereto;

 

WHEREAS, the Transferor has made or will make, on or prior to the date hereof, a
capital contribution to the Financing Subsidiary, and the Financing Subsidiary
intends to distribute the Transferred Assets to Bain Capital Specialty
Finance, Inc. (the “Transferor”) as an equity distribution in the form of a
dividend (the “Dividend”), in each case pursuant to (i) that certain credit
agreement, dated as of October 4, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Financing
Subsidiary, as borrower, Goldman Sachs Bank USA, in its capacities as sole lead
arranger, syndication agent and administrative agent (in such capacity, the
“Administrative Agent”), the lenders from time to time party thereto (the
“Lenders”) and U.S. Bank National Association, in its capacities as collateral
administrator, collateral agent (in such capacity, the “Collateral Agent”) and
collateral custodian and (ii) the Request for Waiver and Consent to Lien Release
Dividend, dated as of September 28, 2018, consented to by the Administrative
Agent, the Lenders and Bain Capital Specialty Finance, Inc., in its capacities
as equity holder and investment manager of the Financing Subsidiary, and
acknowledged and agreed to by the Collateral Agent;

 

WHEREAS, the Issuer and the Transferor have entered into a master loan sale
agreement (as amended from time to time, the “Loan Sale Agreement”), dated as of
September 28, 2018, pursuant to which the Transferor has agreed to sell certain
loans, including the Transferred Assets, to the Issuer, subject to the
conditions precedent to each such sale set forth in the Loan Sale Agreement and,
with respect to the Transferred Assets that will be Closing Date Participation
Interests until elevated to assignments, as set forth herein and subject to the
terms of the Indenture;

 

WHEREAS, the settlement of the acquisition of the Transferred Assets by the
Transferor from the Financing Subsidiary and by the Issuer from the Transferor
shall occur, solely for administrative convenience, pursuant to and in
accordance with this Agreement whereby the Financing Subsidiary will (i) grant a
participation interest in each Transferred Asset directly to the Issuer pursuant
to Section 2.01 and (ii) thereafter cause an assignment of each such Transferred
Asset to be delivered to the Issuer so that the Issuer becomes the record owner
of such Transferred Asset pursuant to Section 2.05;

 

WHEREAS, such grant by the Financing Subsidiary and acquisition by the Issuer of
such participation interest in each Transferred Asset is referred to herein as
the “Transfer” of such Transferred Asset; and

 

--------------------------------------------------------------------------------


 

WHEREAS, with respect to any Transferred Asset, the Financing Subsidiary and the
Issuer will cause the relevant participation to be elevated to an assignment as
soon as practicable, pursuant to the provisions of Section 2.05, after the
Settlement Date.  Such elevation is referred to herein as the “Elevation” with
respect to any Transferred Asset, and the date of any Elevation of such
Transferred Asset is referred to herein as the related “Elevation Date”.

 

AGREEMENT

 

Accordingly, in consideration of the mutual agreements set forth herein and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows.

 

ARTICLE I
Definitions

 

SECTION 1.01                                                             
Certain Definitions; Interpretation.

 

(a)                                 Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Loan Sale
Agreement or, if not defined therein, in the Indenture. In addition, as used
herein, the following defined terms, unless the context otherwise requires,
shall have the following meanings (to the extent not otherwise defined herein):

 

“Administrative Agent” has the meaning specified in the Recitals.

 

“Agreement” has the meaning specified in the Preamble.

 

“Business Day” has the meaning specified in the Indenture.

 

“Collateral Agent” has the meaning specified in the Recitals.

 

“Collateral Obligations” has the meaning specified in the Recitals.

 

“Commitment” means, with respect to any Participation Interest, the commitment
or obligation under the related Underlying Instruments to advance funds in
connection with the related Collateral Obligation.

 

“Credit Agreement” has the meaning specified in the Recitals.

 

“Dividend” has the meaning specified in the Recitals.

 

“Elevation” has the meaning specified in the Recitals.

 

“Elevation Date” has the meaning specified in the Recitals.

 

“Financing Subsidiary” has the meaning specified in the Preamble.

 

“Funding Advance” has the meaning specified in Section 2.06.

 

“Funding Date” has the meaning specified in Section 2.06.

 

2

--------------------------------------------------------------------------------


 

“Funding Notice” has the meaning specified in Section 2.06.

 

“Indenture” means the Indenture, dated as of September 28, 2018 (as amended,
modified, restated or supplemented from time to time), between the Issuer and
Wells Fargo Bank, National Association, as trustee (together with its successors
and assigns in such capacity, the “Trustee”).

 

“Issuer” has the meaning specified in the Preamble.

 

“Lenders” has the meaning specified in the Recitals.

 

“Loan Sale Agreement” has the meaning specified in the Recitals.

 

“Partially-Participated Asset” means a Transferred Asset with respect to which
the Participation Percentage is less than 100%.

 

“Participation Interest” and “Participation Interests” have the meanings
specified in Section 2.01.

 

“Participation Percentage” means, with respect to each Collateral Obligation,
the percentage set forth on Annex A hereto representing the percentage portion
of such Collateral Obligation conveyed to the Issuer by the Financing Subsidiary
pursuant to the terms of this Agreement.

 

“Portfolio Manager” means Bain Capital Specialty Finance, Inc., in its capacity
as portfolio manager under the Portfolio Management Agreement, dated as of
September 28, 2018, by and between the Issuer and the Portfolio Manager.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding thereof.

 

“Pro Rata Share” means, with respect to any amount, as of any date of
determination, the product obtained by multiplying such amount by the applicable
Participation Percentage.

 

“Representing Party” has the meaning specified in Section 3.01.

 

“Settlement Date” means September 28, 2018.

 

“Transfer” has the meaning specified in the Recitals.

 

“Transferor” has the meaning specified in the Recitals.

 

“Transferred Assets” means the Collateral Obligations or portions thereof (if
less than 100%) equal to the applicable Participation Percentage of each such
Collateral Obligation conveyed by the Financing Subsidiary to the Issuer
hereunder, in each case as set forth on Annex A hereto.

 

“Unfunded Commitment” means, as of any date of determination with respect to any
Participation Interest, the portion of the related Commitment that has not been
funded in the form of loans, advances, letter of credit disbursements or
otherwise under the Underlying Instruments

 

3

--------------------------------------------------------------------------------


 

of the related Collateral Obligation, which Unfunded Commitment as of the
Settlement Date is in the principal amount specified as such in Annex A.

 

(b)                                 In this Agreement, unless a contrary
intention appears:

 

(i)                                     the singular number includes the plural
number and vice versa;

 

(ii)                                  reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by the Transaction Documents;

 

(iii)                               reference to any gender includes each other
gender;

 

(iv)                              reference to day or days without further
qualification means calendar days;

 

(v)                                 unless otherwise stated, reference to any
time means New York, New York time;

 

(vi)                              references to “writing” include printing,
typing, lithography, electronic or other means of reproducing words in a visible
form;

 

(vii)                           reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified, supplemented, replaced, restated, waived or
extended and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

 

(viii)                        reference to any requirement of law means such
requirement of law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any Section or other
provision of any requirement of law means that provision of such requirement of
law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision; and

 

(ix)                              references to “including” means “including,
without limitation”.

 

(c)                                  The titles of Articles and Sections hereof
are for convenience only, and they neither form a part of this Agreement nor are
to be used in the construction or interpretation hereof.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II
Transfer

 

SECTION 2.01              Transfer.  Upon the terms and subject to the
conditions hereof on the Settlement Date, the Financing Subsidiary hereby
irrevocably grants to the Issuer, and the Issuer hereby acquires from the
Financing Subsidiary, an undivided participation interest in each Transferred
Asset, which interest shall be understood to include all of the Financing
Subsidiary’s right, title, benefit and interest in and to the Pro Rata Share of
any interest accruing from and after the Settlement Date, any Interest Proceeds
and Principal Proceeds to the extent provided in Section 2.02 and, to the extent
permitted to be transferred under applicable law and under the applicable
transfer document or assignment agreement (or, in the case of any Underlying
Instrument that is in the form of a note, any chain of endorsement) executed and
delivered in connection with a Transferred Asset, all claims, causes of action
and any other right of the Financing Subsidiary (in its capacity as a lender
under such documentation), whether known or unknown, against any Obligor or any
of its affiliates, agents, representatives, contractors, advisors or other
Person arising under or in connection with such documentation or that is in any
way based on or related to any of the foregoing or the loan transactions
governed thereby, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and purchased pursuant to this Agreement (each, a
“Participation Interest” and, collectively, the “Participation Interests”), upon
the terms and subject to the conditions set forth in this Agreement.  The Issuer
hereby assumes all obligations and liabilities of the Financing Subsidiary as
lender with respect to or in connection with each related Participation Interest
arising or occurring on or after the Settlement Date.  The consideration for the
transfer of the Participation Interests from the Financing Subsidiary to the
Issuer shall consist of cash paid to the Financing Subsidiary by the Issuer. 
The parties hereto agree that, solely for administrative convenience, any amount
paid in cash by the Issuer to the Financing Subsidiary pursuant to this
Agreement on account of its purchase of a Participation Interest to be conveyed
hereunder shall be treated for all purposes hereunder and under the Loan Sale
Agreement as if such amount had been paid by the Issuer to the Transferor, in
partial or full satisfaction of its obligations to pay the purchase price of
such initial Transferred Assets under the Loan Sale Agreement and/or a capital
contribution by the Transferor to the Financing Subsidiary and the corresponding
Dividend by the Financing Subsidiary to the Transferor; provided that the
Issuer, the Financing Subsidiary and the Transferor may agree to net certain
amounts payable hereunder with other amounts paid in connection with the closing
of the notes issued under the Indenture and the distribution of the proceeds
thereof.  The Participation Interests are the “Closing Date Participation
Interests” referred to in the Loan Sale Agreement and in the Indenture.

 

SECTION 2.02                                                             
Interest Proceeds and Principal Proceeds; Payments of Interest Proceeds and
Principal Proceeds and Other Payments Received After the Settlement Date.

 

(a)                                 With respect to each Transferred Asset, the
Issuer shall acquire its Pro Rata Share of all rights to Interest Proceeds and
Principal Proceeds that, as of the Settlement Date, are accrued but unpaid with
respect to the period from and after the Settlement Date.

 

(b)                                 If at any time after the Settlement Date the
Financing Subsidiary receives any Interest Proceeds or Principal Proceeds in
respect of the Transferred Assets, the Financing

 

5

--------------------------------------------------------------------------------


 

Subsidiary shall deliver (or cause to be delivered) promptly to the Issuer its
Pro Rata Share of such Interest Proceeds and Principal Proceeds.  If at any time
after the Settlement Date the Financing Subsidiary receives any other payment
(including principal, interest (to the extent relating to the period from and
after the Settlement Date) or any other amount) with respect to a Transferred
Asset, the Financing Subsidiary shall deliver (or cause to be delivered)
promptly to the Issuer its Pro Rata Share of such payment, and in the case of
any such payment of interest, the Financing Subsidiary shall provide (or cause
to be provided) a written notice to the Issuer at the time of such delivery
setting forth calculations and certifying as to the portion of any interest
received that relates to the period from and after the Settlement Date.

 

(c)                                  Without limiting the foregoing, the
Financing Subsidiary agrees (a) until the Elevation of each Transferred Asset
has been completed, to maintain its existing custodial arrangements and bank
accounts established to receive proceeds of such Transferred Asset and (b) to
remit (or cause to be remitted) to the Issuer, promptly (but not more than two
Business Days) after receipt of such payment and identification thereof, the
Issuer’s Pro Rata Share of each payment received in connection with each
Transferred Asset to which the Issuer is entitled in accordance with
Section 2.01.  The Financing Subsidiary acknowledges that from and after the
Settlement Date it shall have no equitable or beneficial interest in the Pro
Rata Share of any payment received by it with respect to any Transferred Asset
(other than any accrued and unpaid interest with respect to the period of time
prior to and excluding the Settlement Date).  If the Financing Subsidiary
modifies or amends the standing instructions delivered to the Financing
Subsidiary’s custodian under the Credit Agreement on the date hereof in
connection with this clause (c), the Financing Subsidiary shall notify the
Issuer of such modification or amendment.

 

SECTION 2.03                                                             
Treatment of Transfer; Backup Grant of Security Interest.

 

(a)                                 Each party hereto (i) agrees that each
Transfer shall be a sale or contribution of a participation interest in the
relevant Transferred Asset for all relevant purposes (other than tax and
accounting purposes) and (ii) intends, and has as its business objective, that
each Transfer be an absolute transfer and not be a transfer as security for a
loan.  The relationship between the Financing Subsidiary and the Issuer shall be
that of seller and buyer.  Neither party is a trustee or agent for the other
party, nor does either party have any fiduciary obligations to the other party. 
This Agreement shall not be construed to create a partnership or joint venture
between the parties hereto.

 

(b)                                 If, notwithstanding such intention, any
Transfer is characterized by a court of competent jurisdiction as a transfer as
security for a loan rather than a sale of a participation interest in the
relevant Transferred Asset, or any Transfer shall for any reason be ineffective
to transfer to the Issuer all of the Financing Subsidiary’s right, title and
interest in any Transferred Asset (including the Interest Proceeds and Principal
Proceeds by it with respect to such Transferred Asset), then the Financing
Subsidiary shall be deemed to have granted to the Issuer, and the Financing
Subsidiary hereby grants to the Issuer, a security interest in and lien on all
the Financing Subsidiary’s right, title and interest in and to such Transferred
Asset (including the Issuer’s Pro Rata Share of any Interest Proceeds and
Principal Proceeds received by the Financing Subsidiary with respect to such
Transferred Asset), whether now existing or hereafter acquired, in order to
secure such loan and all other obligations of the Financing Subsidiary
hereunder.

 

6

--------------------------------------------------------------------------------


 

(c)                                  After the Settlement Date, the Financing
Subsidiary shall record in the Financing Subsidiary’s books and records the fact
that the Financing Subsidiary is no longer the beneficial owner of the
Transferred Assets conveyed to the Issuer hereunder and, after the relevant
Elevation Date with respect to any Transferred Asset, the Financing Subsidiary
shall record in the Financing Subsidiary’s books and records the fact that the
Financing Subsidiary is no longer the record owner or beneficial owner of such
Transferred Asset.  After the Settlement Date, the Issuer shall record in the
Issuer’s books and records that fact that the Issuer is the beneficial owner of
the Transferred Assets and, after the relevant Elevation Date with respect to
any Transferred Asset, the Issuer shall record in the Issuer’s books and records
the fact that the Issuer is the record owner and beneficial owner of such
Transferred Asset.  The parties hereto acknowledge and agree that, with respect
to Partially-Participated Assets, the Financing Subsidiary shall remain the
record and beneficial owner of the portion of the Collateral Obligation not so
sold to the Issuer hereunder, and the Financing Subsidiary’s books and records
shall reflect such understanding.

 

SECTION 2.04                                                             
Documents; Exercise of Rights and Remedies; Indemnification.

 

(a)                                 Prior to Elevation, the Financing Subsidiary
shall furnish to the Issuer (or its collateral administrator) copies of any
Underlying Instruments and applicable credit documentation in its possession in
respect of a Transferred Asset and, as and when available to the Financing
Subsidiary (without prejudice to Section 2.05(b)), a copy of each transfer
document or assignment agreement (or, in the case of any Underlying Instrument
that is in the form of a note, any chain of endorsement), amendment, consent or
waiver in connection with any such documentation, provided that the Financing
Subsidiary is not prohibited from doing so under the related Underlying
Instruments or applicable credit documentation after taking into account the
next sentence.  The Issuer agrees that it shall maintain the confidentiality of
any such documents to the extent required therein and to the same extent as if
it were a party thereto and shall, upon the Financing Subsidiary’s request,
provide to the Financing Subsidiary a confidentiality undertaking to such effect
in accordance with the terms of the such documentation prior to the delivery
thereof.

 

(b)                                 From and after the Settlement Date, the
Financing Subsidiary agrees to promptly forward to the Issuer and the Portfolio
Manager all notices, requests, reports and communications of any nature received
from any Person with respect to each Transferred Asset.  Unless restricted or
prohibited under applicable law, rule, order or the relevant Underlying
Instruments and/or credit documentation, the Financing Subsidiary will not
exercise any voting, consent or other right or remedy, or take or refrain from
taking any action, in each case with respect to any Transferred Asset (other
than Partially-Participated Assets), except as directed by the Issuer; provided
that the consent of the Financing Subsidiary shall be required (which consent
shall be subject to the terms and conditions set forth in the Credit Agreement,
including terms requiring consent of Lenders or Agents thereunder) in connection
with any such action that (1) increases the funding obligations of the Financing
Subsidiary with respect to such Transferred Asset or (2) would subject the
Financing Subsidiary, the Lenders, the Administrative Agent or the other Agents
under the Credit Agreement to additional liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or
disbursements.  With respect to Partially-Participated Assets, the Financing
Subsidiary retains all voting, consent and

 

7

--------------------------------------------------------------------------------


 

other rights and remedies, including to refrain from taking any action, in each
case with respect to each such Transferred Asset (which rights shall be subject
to the terms and conditions set forth in the Credit Agreement, including terms
requiring consent of Lenders or Agents thereunder), provided that the consent of
the Issuer shall be required in connection with any such action that
(1) increases the funding obligations of the Issuer with respect to such
Transferred Asset or (2) would subject the Issuer to additional liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements.  With respect to the exercise of any such voting,
consent or other right or remedy, or the taking or refraining from taking any
action with respect to any Transferred Asset, pursuant to the sentences in this
clause (b) not directed by the Portfolio Manager on behalf of the Issuer, the
Financing Subsidiary will consult with the Issuer with respect thereto and the
Financing Subsidiary will take such action or refrain from taking such action as
the Financing Subsidiary would take if such Transferred Asset were beneficially
owned by the Financing Subsidiary for its own account (but subject to the terms
and conditions set forth in the Credit Agreement, including terms requiring
consent of Lenders or Agents thereunder).

 

(c)                                  Provided that the Portfolio Manager on
behalf of the Issuer has directed the Financing Subsidiary to take such action
and the Financing Subsidiary does so, the Issuer shall reimburse the Financing
Subsidiary for any and all liabilities, obligations, actual losses, actual
damages, penalties, actions, judgments, suits, costs, expenses, and
disbursements, including legal fees, which may be incurred or made by the
Financing Subsidiary in connection with any such action so taken by the
Financing Subsidiary for which the Financing Subsidiary is not reimbursed at any
time by or on behalf of any Obligor under any applicable Underlying Instruments
or credit documentation (other than any thereof resulting from the Financing
Subsidiary’s gross negligence or willful misconduct).  In no event will the
Issuer reimburse the Financing Subsidiary for any special, indirect,
consequential or punitive damages in respect to any claim hereunder, whether or
not known or suspected, unless any such special, indirect, consequential or
punitive damages are actually incurred by or are payable by the Financing
Subsidiary.  In no event will the Financing Subsidiary reimburse the Issuer for
any special, indirect, consequential or punitive damages in respect to any claim
hereunder, whether or not known or suspected, unless any such special, indirect,
consequential or punitive damages are actually incurred by or are payable by the
Issuer.

 

SECTION 2.05                                                             
Elevation.

 

(a)                                 Subject to the terms and provisions of the
applicable Transferred Assets and of applicable law, the Financing Subsidiary
shall use commercially reasonable efforts to effect an Elevation, as soon as
reasonably practicable, with respect to each such Transferred Asset and take
such action (including the execution and delivery of any transfer document or
assignment agreement (or, in the case of any Underlying Instrument that is in
the form of a note, any chain of endorsement)) as shall be reasonably necessary
in connection therewith and in accordance with the terms and conditions of each
such Transferred Asset and consistent with the terms of this Agreement.  The
Financing Subsidiary has prepared individual assignments (or a master
assignment) consistent with the requirements of the related Underlying
Instruments and provided them to the Persons required under such Underlying
Instruments, which assignments will become effective in accordance with such
Underlying Instruments upon obtaining certain consents thereto or upon the
passage of time or both.  The Financing Subsidiary shall pay any

 

8

--------------------------------------------------------------------------------


 

transfer fees and other expenses payable in connection with an Elevation and the
Issuer will reimburse the Financing Subsidiary for half of such fees and
expenses after receipt of an invoice therefor from the Financing Subsidiary
detailing such amounts.  The Issuer shall be responsible for any expenses of
administering each Transferred Asset prior to its Elevation.  At Elevation, the
Financing Subsidiary shall deliver such assignment and the credit documentation
(or, solely in the case of any Partially-Participated Assets, copies of the
credit documentation) with respect to the related Transferred Asset in its
possession to or as directed by the Issuer.  The Issuer and the Financing
Subsidiary acknowledge and agree that, solely for administrative convenience,
any transfer document or assignment agreement (or, in the case of any Underlying
Instrument that is in the form of a note, any chain of endorsement) required to
be executed and delivered in connection with the transfer of a Transferred Asset
in accordance with the terms of any related Underlying Instruments may reflect
that (i) the Financing Subsidiary is assigning such Transferred Asset directly
to the Issuer or (ii) the Issuer is acquiring such Transferred Asset at the
closing of such Transferred Asset.  Nothing in any such transfer document or
assignment agreement (or, in the case of any Underlying Instrument that is in
the form of a note, nothing in such chain of endorsement) shall be deemed to
impair the transfers of the Transferred Assets by the Financing Subsidiary to
the Issuer in accordance with the terms of this Agreement

 

(b)                                 The Financing Subsidiary shall (so far as
the same is within its power and control) maintain its existence as a Delaware
limited liability company until an Elevation has been effected with respect to
each Transferred Asset.  If the Financing Subsidiary has not effected an
Elevation of a Transferred Asset on or before the day that is 120 days from the
Settlement Date for whatever reason or if at any time prior thereto the
Financing Subsidiary is dissolved prior to effecting an Elevation, the Financing
Subsidiary and the Issuer agree that the Participation Interests in each of the
Transferred Assets shall elevate automatically and immediately to an assignment
and all of Financing Subsidiary’s rights, title, interests and ownership of such
Transferred Assets shall vest in the Issuer.  Upon the execution of this
Agreement, the Financing Subsidiary shall be deemed to have consented and agreed
to the Elevation with respect to each of the Transferred Assets.  The Financing
Subsidiary agrees that, following any such date, the Issuer shall be permitted
to take any and all action necessary to effectuate an Elevation and/or finalize
an assignment of any of the Transferred Assets, and in furtherance of the
foregoing, effective immediately upon such date, the Financing Subsidiary hereby
makes, constitutes and appoints the Issuer, with full power of substitution, as
its true and lawful agent and attorney-in-fact, with full power and authority in
its name, place and stead, to sign, execute, certify, swear to, acknowledge,
deliver, file, receive and record any and all documents that the Issuer
reasonably deems appropriate or necessary in connection with any Elevation or
finalization of an assignment of any of the Transferred Assets. In addition, the
Financing Subsidiary, effective as of the Settlement Date, hereby makes,
constitutes and appoints the Issuer, with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to sign, execute, certify, swear to, acknowledge,
deliver, file, receive and record any and all documents that the Issuer
reasonably deems appropriate or necessary to direct the applicable Obligor or
agent bank with respect to any Transferred Asset (other than any
Partially-Participated Asset) to deposit directly into the Collection Account
the Issuer’s Pro Rata Share of Interest Proceeds and Principal Proceeds in
respect of any Transferred Asset.  The foregoing powers of attorney are hereby
declared to be irrevocable and a power coupled with an interest, and shall
survive and not be affected by the bankruptcy or insolvency or dissolution of
the Financing Subsidiary.

 

9

--------------------------------------------------------------------------------


 

SECTION 2.06                                                             
Funding Commitments.  With respect to any Transferred Asset for which there are
Unfunded Commitments, upon receipt by the Financing Subsidiary of a notice of
proposed funding from the obligor or administrative agent, as applicable, under
related Underlying Instruments, with respect to a borrowing of funds or payment
of expenses (as applicable) (a “Funding Notice”), the Financing Subsidiary
shall, notify the Issuer (which may be by e-mail), as soon as practicable but in
any case at least one (1) Business Day prior to the date on which such funds are
due (the “Funding Date”) of (a) any funding to made in respect of the Issuer’s
Pro Rata Share of Unfunded Commitments or in respect of expenses to be paid;
(b) the amount of the Issuer’s Pro Rata Share of such funding (the “Funding
Advance”); (c) the currency in which the Funding Advance is to be paid and
(d) the applicable Funding Date.  The Issuer shall pay the Funding Advance to
the Financing Subsidiary in immediately available funds, without set-off,
counterclaim or deduction of any kind not later than 12:00 p.m. New York time on
the related Funding Date; provided that, in the case of Unfunded Commitments for
which same day funding is required under the related Underlying Instruments or
other Funding Advances for which the Financing Subsidiary has failed to provide
the Issuer with at least one (1) Business Day’s notice, (x) if the Financing
Subsidiary delivers the applicable Funding Notice to the Issuer at or prior to
1:00 p.m. New York time on the related Funding Date, the Issuer shall pay the
Funding Advance to the Financing Subsidiary not later than 5:00 p.m. New York
time on such Funding Date and (y) if the Financing Subsidiary delivers the
applicable Funding Notice to the Issuer after 1:00 p.m. New York time on the
related Funding Date, the Issuer shall pay the Funding Advance to the Financing
Subsidiary not later than 12:00 p.m. New York time on the next succeeding
Business Day.

 

SECTION 2.07                                                             
Conduct of Business.  The Financing Subsidiary represents, warrants and agrees
that, from and after the Settlement Date, it will not engage in any activities
with respect to the Transferred Assets (other than Partially-Participated
Assets) other than holding record ownership of the Transferred Assets, receiving
payments in respect of the Transferred Assets and remitting (or causing to be
remitted) to the Issuer its Pro Rata Share of such payments as required
hereunder, effecting Elevations with respect to the Transferred Assets and
performing its other agreements hereunder with respect to such Transferred
Assets.  The Financing Subsidiary represents, warrants and agrees that, from and
after the date hereof, it shall not sell, grant a security interest in or lien
on, or otherwise pledge, mortgage, hypothecate or encumber (or permit such to
occur or suffer such to exist other than any security interest therein which
will be released contemporaneously with the Transfer of such Transferred Asset
hereunder and the grant of the security interest therein granted by the
Financing Subsidiary to the Issuer hereunder), any part of the Transferred
Assets except for (i) the transfer to the Transferor (by way of Dividend) and
(ii) the grant of the Participation Interests to the Issuer as provided herein. 
The Issuer acknowledges and agrees that, with respect to each
Partially-Participated Asset, the liens under the Credit Agreement and the
Collateral Documents (as defined therein), in each case against such underlying
loan asset (provided, for the avoidance of doubt, that the Participation
Interests therein shall not be subject to any such lien) shall continue in favor
of the Collateral Agent.

 

SECTION 2.08                                                             
Further Assurances.  Each party agrees to execute and deliver all such further
documents as may be reasonably requested by the other party in order to effect
each Transfer and each Elevation as contemplated hereby.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III
Representations and Warranties

 

SECTION 3.01                                                             
Representations and Warranties of Each Party.  Each party hereto (each, the
“Representing Party”) represents and warrants to the other party as follows:

 

(i)                                     the Representing Party is duly
incorporated or formed, as applicable, and validly existing as an entity and is
in good standing under the laws of its jurisdiction of incorporation;

 

(ii)                                  the Representing Party has the requisite
power and authority to enter into and perform this Agreement;

 

(iii)                               this Agreement has been duly authorized by
all necessary action on the part of the Representing Party, has been duly
executed by the Representing Party and is the valid and binding agreement of the
Representing Party enforceable against such party in accordance with its terms;

 

(iv)                              the Representing Party is adequately
capitalized in light of its contemplated business or activities;

 

(v)                                 no Transfer will be a transfer of property
in connection with any preexisting indebtedness owed by the Financing Subsidiary
to the Issuer;

 

(vi)                              there are no agreements or understandings
between the Representing Parties (other than this Agreement) relating to or
affecting the Transfer or the Transferred Assets and the proceeds thereof;

 

(vii)                           the Representing Party conducts its business or
activities solely in its own name;

 

(viii)                        the Representing Party provides for the payment of
its expenses and liabilities from its own funds;

 

(ix)                              the Representing Party has not guaranteed and
is not otherwise contractually liable for the payment of any liability of the
other party;

 

(x)                                 neither the assets nor the creditworthiness
of the Representing Party is generally held out as being available for the
payment of any liability of the other party;

 

(xi)                              the Representing Party maintains an
arm’s-length relationship with the other party;

 

(xii)                           the Representing Party maintains separate
financial records that enable its assets to be readily ascertained as separate
and apart from those of the other party;

 

11

--------------------------------------------------------------------------------


 

(xiii)                        the Representing Party’s funds are not commingled
with those of the other party; and

 

(xiv)                       none of the execution, delivery and performance of
this Agreement by the Representing Party will:

 

(A)                               conflict with, result in any breach of or
constitute a default (or an event which, with the giving of notice or passage of
time, or both, would constitute a default) under, any term or provision of the
organizational documents of the Representing Party or any indenture, agreement,
order, decree or other instrument to which the Representing Party is a party or
by which the Representing Party is bound, which conflict, breach or default
would have a material adverse effect with respect to the Representing Party; or

 

(B)                               violate any provision of any law, rule or
regulation applicable to the Representing Party of any regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Representing Party or its properties, which violation would have a
material adverse effect with respect to the Representing Party.

 

SECTION 3.02                                                             
Representations and Warranties of the Financing Subsidiary.  The Financing
Subsidiary represents and warrants to the Issuer as follows:

 

(i)                                     Upon the Elevation on the relevant
Elevation Date with respect to any Transferred Asset, the Issuer will receive
good and marketable title to such Transferred Asset, free and clear of any
pledge, lien, investment interest, charge, claim, equity or encumbrance of any
kind created by the Financing Subsidiary or any Person claiming through the
Financing Subsidiary.  Except as provided by Section 2.07 hereof in connection
with certain underlying loans related to Partially-Participated Assets, the
participation in each Transferred Asset granted hereunder will be granted by the
Financing Subsidiary to the Issuer free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest (other
than any security interest therein which will be released contemporaneously with
the Transfer of such Transferred Asset hereunder, the security interest granted
hereunder by the Financing Subsidiary to the Issuer and Financing Subsidiary’s
record ownership of the related Transferred Asset which, from and after the
Settlement Date to and including the Elevation Date with respect thereto will be
and remain free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest). Except for Unfunded
Commitments, if any, there is no funding obligation in respect of the
Transferred Assets that the Issuer is or shall be required to pay or otherwise
perform that the Financing Subsidiary has not paid or otherwise performed in
full.

 

12

--------------------------------------------------------------------------------


 

(ii)                                  None of the execution, delivery and
performance by the Financing Subsidiary of this Agreement will adversely affect
the nature of the title to any Transferred Asset received by the Issuer as
provided in Section 3.02(i).

 

(iii)                               No consent, license, approval or
authorization from, or registration or qualification with, any governmental
body, agency or authority, nor any consent, approval, waiver or notification of
any creditor or lessor is required in connection with the execution, delivery
and performance by the Financing Subsidiary of this Agreement, except (A) such
as have been obtained and are in full force and effect or (B) those with respect
to which the failure to obtain them would not have a material adverse effect
with respect to the Financing Subsidiary.

 

(iv)                              The Financing Subsidiary has valid business
reasons for transferring the Transferred Assets to the Issuer rather than
obtaining a secured loan with the Transferred Assets as collateral.  The
Financing Subsidiary is not effecting any Transfer in contemplation of the
Financing Subsidiary’s insolvency or with any actual intent to hinder, delay or
defraud any of its creditors.

 

(v)                                 All corporate actions of the Financing
Subsidiary, with respect to the transactions contemplated hereby, have been and
will continue to be reflected in any minutes of the Financing Subsidiary.  This
Agreement is and will continue to be an official record of the Financing
Subsidiary.

 

(vi)                              The Financing Subsidiary has been solvent at
all relevant times before each Transfer and will not be rendered insolvent by
any Transfer.  Before the date hereof, the Financing Subsidiary did not engage
in or have plans to engage in any business or transaction as a result of which
the total assets remaining with the Financing Subsidiary would constitute an
unreasonably small amount of capital.  The Financing Subsidiary has not incurred
and does not intend to incur, debts that would be beyond its ability to pay as
they mature.

 

SECTION 3.03                                                              No
Liability.  The Financing Subsidiary makes no representation or warranty,
express or implied, and assumes no responsibility, with respect to the
genuineness, authorization, execution, delivery, validity, legality, value,
sufficiency, perfection, priority, enforceability or collectability of any
Underlying Instruments or credit documentation executed and delivered in
connection with a Transferred Asset.  The Financing Subsidiary assumes no
responsibility for (except as otherwise expressly provided herein) (a) any
representation or warranty made by, or the accuracy, completeness, correctness
or sufficiency of any information (or the validity, completeness or adequate
disclosure of assumptions underlying any estimates, forecasts or projections
contained in such information) provided directly or indirectly by, any obligor
in respect of a Transferred Asset or any Underlying Instruments or credit
documentation thereof or by any other Person, (b) the performance or observance
by any obligor of any of the provisions of any Underlying Instruments or credit
documentation in respect of a Transferred Asset (whether on, before or after the
Settlement Date), (c) the filing, recording, or taking of any action with
respect to any Underlying Instruments or credit documentation in respect of a
Transferred Asset, (d) the financial condition of any obligor in respect of a
Transferred Asset or of

 

13

--------------------------------------------------------------------------------


 

any other Person or (e) any other matter whatsoever relating to any obligor in
respect of a Transferred Asset, any other Person or the Transferred Assets.

 

In making, managing, handling and transferring the Transferred Assets, the
Financing Subsidiary shall exercise the same care as it normally exercises with
respect to loans held for its own account, but the Financing Subsidiary shall
have no further responsibility to the Issuer except as expressly provided herein
and except for its own gross negligence or willful misconduct which results in
actual loss to the Issuer.

 

ARTICLE IV
Miscellaneous

 

SECTION 4.01                                                             
Amendments.  This Agreement may not be amended, altered, supplemented or
otherwise modified, except by the execution and delivery of a written agreement
by each of the parties hereto and the Administrative Agent.

 

SECTION 4.02                                                             
Communications.  Except as may be otherwise agreed between the parties, all
communications hereunder shall be made in writing to the relevant party by
personal delivery or by courier or first-class mail by facsimile or email
transmission as follows:

 

To the Financing Subsidiary:

 

BCSF I, LLC

200 North Clarendon Street

Boston, Massachusetts 02116

Email: baincapitalcreditdocs@baincapital.com

Attention: Bain Capital Credit Docs, Attn: Melissa Hagan

 

To the Issuer:

 

BCC Middle Market CLO 2018-1, LLC

c/o Bain Capital Specialty Finance, Inc.

John Hancock Tower

200 Clarendon Street, 37th Floor

Boston, Massachusetts 02116

Email: baincapitalcreditdocs@baincapital.com

Attention: Michael Boyle

 

or to such other address, telephone number or facsimile number as either party
may notify to the other party in accordance with the terms hereof from time to
time.  Any communications hereunder shall be effective upon receipt.

 

SECTION 4.03                                                             
Governing Law; Waiver of Trial by Jury; Jurisdiction.

 

(a)                                 This Agreement shall be construed in
accordance with the law of the State of New York, and this Agreement, and all
matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise), shall be governed by such

 

14

--------------------------------------------------------------------------------


 

law without reference to its conflicts of laws provisions (other than
Section 5-1401 of the New York General Obligations Law).

 

(b)                                 EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. Each party hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 4.03(b).

 

(c)                                  Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in the Borough of Manhattan in The City of New York in any action or
proceeding arising out of or relating this Agreement, and hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. Each party hereto hereby
irrevocably waives, to the fullest extent that it may legally do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. Each
party hereto irrevocably consents to the service of any and all process in any
action or proceeding by the mailing or delivery of copies of such process to it
the address set forth in Section 4.02. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 4.04                                                             
Non-Petition; Limited Recourse.

 

(a)                                 Notwithstanding any other provision of this
Agreement, the Financing Subsidiary agrees that it may not, prior to the date
which is one year and one day (or if longer, any applicable preference period
then in effect plus one day) after the payment in full of all Notes and any
other debt obligations of the Issuer that have been rated upon issuance by any
rating agency at the request of the Issuer, institute against, or join any other
Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency, winding-up, moratorium or liquidation Proceedings, or
other Proceedings under U.S. federal or state bankruptcy or similar laws. 
Nothing in this Section 4.04(a) shall preclude, or be deemed to stop, the
Financing Subsidiary:

 

(i)                                     from taking any action prior to the
expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Issuer; or

 

(ii)                                  from commencing against the Issuer or any
of its properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, winding-up, moratorium or liquidation Proceeding.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Agreement, the Issuer agrees that it may not, prior to the date which is one
year and one day (or if longer, any applicable preference period then in effect
plus one day) after the payment in full of all “Obligations” (as defined in the
Credit Agreement) of the Financing Subsidiary under the Credit Agreement,
institute against, or join any other Person in instituting against, the
Financing Subsidiary any bankruptcy, reorganization, arrangement, insolvency,
winding-up, moratorium or liquidation Proceedings, or other Proceedings under
U.S. federal or state bankruptcy or similar laws.  Nothing in this
Section 4.04(b) shall preclude, or be deemed to stop, the Issuer:

 

(i)                                     from taking any action prior to the
expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Financing Subsidiary or (B) any
involuntary insolvency Proceeding filed or commenced by a Person other than the
Financing Subsidiary; or

 

(ii)                                  from commencing against the Financing
Subsidiary or any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, winding-up, moratorium or liquidation
Proceeding.

 

(c)                                  Notwithstanding any other provision of this
Agreement:

 

(i)                                     The obligations of the parties under
this Agreement are at all times limited recourse obligations of such party
payable solely from such party’s assets available at such time, and, following
realization of such assets and application of the proceeds thereof (including,
in the case of the Issuer, in accordance with the applicable priority of
payments under the Indenture and, in the case of the Financing Subsidiary, in
accordance with the applicable priority of payments under the Credit Agreement),
all obligations of and any claims against such party hereunder or in connection
herewith after such realization shall be extinguished and shall not thereafter
revive.

 

(ii)                                  No recourse shall be had against any
officer, director, employee, shareholder, member, manager, beneficial owner,
trustee, authorized person or incorporator of either party or its manager or
their respective affiliates, successors or assigns for any amounts payable under
this Agreement.

 

(iii)                               The foregoing provisions of this
Section 4.04(c) shall not:

 

(A)                               prevent recourse to such party’s assets for
the sums due or to become due under any security, instrument or agreement that
is part of such assets;

 

(B)                               constitute a waiver, release or discharge of
any indebtedness or obligation evidenced by this Agreement until all such assets
have been realized; or

 

16

--------------------------------------------------------------------------------


 

(C)                               limit the right of either party to name the
other party as a party defendant in any Proceeding or in the exercise of any
other remedy under this Agreement, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any Person referred to in Section 4.04(c)(ii).

 

(d)                                 This Section 4.04 shall survive the
termination of this Agreement and the issuance of the Notes pursuant to the
Indenture and the payment in full of all “Obligations” (as defined in the Credit
Agreement) of the Financing Subsidiary under the Credit Agreement.

 

SECTION 4.05                                                             
Parties Benefited.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  Neither this Agreement nor any right or obligation in or
under this Agreement may be transferred (whether by way of security or
otherwise) or delegated by either party without the prior written consent of the
other party, except that (i) a party may make a transfer of all (but not less
than all) of its rights and obligations under this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity, and (ii) the Issuer may
assign and transfer its rights hereunder to the Trustee under the Indenture. 
Any purported transfer that is not in compliance with this provision will be
void.

 

(b)                                 Except for the Trustee, the Lenders, the
Administrative Agent and the Collateral Agent (each of whom is an express third
party beneficiary hereof), no Person shall be a third party beneficiary of this
Agreement.

 

SECTION 4.06                                                             
Severability.  If any term, provision, covenant or condition of this Agreement,
or the application thereof to the Financing Subsidiary or the Issuer or any
circumstance, is held to be unenforceable, invalid or illegal (in whole or in
part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Agreement, modified by the deletion
of the unenforceable, invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity,
or illegality will not otherwise affect the enforceability, validity or legality
of the remaining terms, provisions, covenants and conditions of this Agreement
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the Financing Subsidiary and the Issuer as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the Financing
Subsidiary and the Issuer or the practical realization of the benefits hereof
that would otherwise be conferred upon the Financing Subsidiary and the Issuer. 
The Financing Subsidiary and the Issuer will endeavor in good faith to replace
the prohibited or unenforceable provision with a valid provision, the economic
effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

 

SECTION 4.07                                                             
Counterparts.  This Agreement (and each amendment, modification and waiver in
respect of it) may be executed in any number of counterparts (including by
facsimile transmission or other form of electronic transmission), each of which

 

17

--------------------------------------------------------------------------------


 

shall be an original, but all of which together shall constitute one and the
same agreement.  Delivery of an executed counterpart signature page of this
Agreement by facsimile transmission or by electronic transmission (.pdf) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed as of the date first written above.

 

 

BCSF I, LLC,
as Financing Subsidiary

 

 

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

 

 

 

 

 

 

BCC MIDDLE MARKET CLO 2018-1, LLC,
as Issuer

 

 

 

 

By:

Bain Capital Specialty Finance, Inc.,
its designated manager

 

 

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

 

 

 

 

ACKNOWLEDGED:

 

BAIN CAPITAL SPECIALTY FINANCE, INC.,

 

as Transferor

 

 

 

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SCHEDULE OF TRANSFERRED ASSETS

 

[Attached]

 

--------------------------------------------------------------------------------